This opinion is subject to administrative correction before final disposition.




                                  Before
                       KING, GASTON, and COGLEY,
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Zsavoir A. HODNETT
   Cryptologic Technician Interpretive Third Class (E-4), U.S. Navy
                              Appellant

                              No. 201900285

                            Decided: 14 April 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                                Wilbur Lee

Sentence adjudged 20 August 2019 by a special court-martial convened at
Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a military judge
sitting alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
ment for 12 months, and a bad-conduct discharge.

                              For Appellant:
                   Lieutenant Drew Austria, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                 United States v. Hodnett, NMCCA No. 201900285


                            _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59 and 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         2